Citation Nr: 0726665	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  95-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
herniated disc of the lumbar spine with nerve impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision in which 
the RO granted service connection for degenerative disc 
disease (DDD) of the lumbar spine and assigned a 10 percent 
rating, effective March 11, 1994, the date after discharge 
from service.  The veteran filed a notice of disagreement 
(NOD) in August 1994, and the RO issued a statement of the 
case (SOC) in May 1995.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 1995.

In August 1997, the veteran testified during a hearing before 
a Veterans Law Judge (VLJ) at the RO; a transcript of the 
hearing is of record.

In October 1997, the Board remanded the claim to the RO for 
additional development.  In a June 1998 rating decision, the 
RO increased the initial rating to 20 percent, effective 
March 11, 1994.  In May 1999, the Board again remanded the 
claim to the RO for additional development.  In a June 2000 
SSOC, the RO increased the rating to 40 percent, effective 
March 11, 1994 and recharacterized the disability as 
herniated disc of the lumbar spine, as indicated on the title 
page of this decision.  The RO continued the 40 percent 
evaluation in November 2001, February 2002, and June 2002 
SSOCs.

In February 2003, the Board determined that further 
evidentiary development of the claims was warranted and 
undertook such development pursuant to the provisions of 38 
C.F.R. § 19.9 (2002) and Board procedures then in effect. The 
Board notified the veteran of that development by letter of 
April 2003.   However, inasmuch as the provisions of 38 
C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)), in August 2003, the Board remanded the claim to the 
RO (via the Appeals Management Center (AMC) for further 
evidentiary development.

After completing the requested action, the AMC continued the 
denial of the claim (as reflected in October 2006 and March 
2007 SSOCs), and returned this matter to the Board for 
further appellate consideration.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

The Board notes that the VLJ who presided over the August 
1997 hearing has retired from the Board.  In July 2007, the 
RO notified the veteran that he was entitled to another 
hearing before the Board. In August 2007, the Board received 
the veteran's request for a hearing before a VLJ at the RO.

Because the RO is responsible for scheduling the veteran's 
requested hearing, a remand of this matter to the RO is 
necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing at the earliest available 
opportunity.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 


(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



